EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Richard Apley on 2/23/2021.

The application has been amended as follows: 
Claim 1. A powered scrubbing device, comprising: an elongated body, the body having a longitudinal axis and includes a cylindrical grip portion and a scrubbing end portion, the grip portion being connected to the scrubbing end portion by a plurality of concentric tubular members providing selective telescopic lengthening of the scrubbing device; a scrubbing pad mounting member disposed on the scrubbing end portion, the mounting member being adapted for attaching a scrubbing pad to the body; a scrubbing pad mounted to the scrubbing pad mounting member, the scrubbing pad includes a spine having a central hub adapted to be attached to the scrubbing pad mounting member and a plurality of fingers extending radially from the central hub, the spine further comprises two diametrically opposed planar stabilizing members extending radially from the central hub and adapted to be aligned with the longitudinal axis of the body, the stabilizing members defining a midline of the spine, further wherein one-half of the plurality of fingers extend from opposite sides of the midline of the spine; and a battery-powered reciprocating assembly mounted within the body, the scrubbing pad mounting member being attached to the reciprocating assembly for selectively reciprocating the scrubbing pad attached to the mounting member.

Reasons for Allowance
(s) 1 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: 
In independent claim(s) 1 none of the prior art references when cited separately or together discloses "a scrubbing pad mounted to the scrubbing pad mounting member, the scrubbing pad includes a spine having a central hub adapted to be attached to the scrubbing pad mounting member and a plurality of fingers extending radially from the central hub, the spine further comprises two diametrically opposed planar stabilizing members extending radially from the central hub and adapted to be aligned with the longitudinal axis of the body, the stabilizing members defining a midline of the spine, further wherein one-half of the plurality of fingers extend from opposite sides of the midline of the spine; and a battery-powered reciprocating assembly mounted within the body, the scrubbing pad mounting member being attached to the reciprocating assembly for selectively reciprocating the scrubbing pad attached to the mounting member." and all of the other claimed features set forth in the independent claims of the present invention to be patentable in view of the best prior art of record.
Regarding claim(s) 1, the closest prior art Nichols (US 20130060176 A1) discloses "FIG. 17 is a side view of the floating head 14D of FIGS. 15 and 16. The second spatial plane 29 defined by the substrate 30 is permitted to flex in direction "F" because the individual spring strands 104 will flex as pressure is exerted atop the bristles/sponge, etc. The spring cage 102 is compressed between the substrate 30 and base 70 such that it is pre-loaded to generate a stabilizing force pushing these two elements apart. This preloading is accomplishing by pressing the substrate 30 towards the base 70 during assembly so that the springs [104] of the cage 102 are compressed until the retention shaft tip 106 protrudes through an aperture formed in the center of the base 70. As can be seen here, the retention shaft tip 106 is at the distal end of the retention shaft 108, which extends from the bottom side of the substrate 30 (and is very likely a contiguous element of the substrate 30). If it disassembly is necessary, the two halves of the retention shaft tip 106 need simply to pinched together so that the "barb" formed at its end will fit through the aperture formed in the base 70. As depicted below in FIGS. 18A, 18B and 19, several permutations of the various design discussed above are included herein. These figures depict a second version of the first floating head. " (¶69), and thus generally disclosing the claimed invention, but fails to disclose limitations listed above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608.  The examiner can normally be reached on Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON R MCCONNELL/Examiner, Art Unit 3723       

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723